EXHIBIT 10.5

GERON CORPORATION
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

ORIGINALLY ADOPTED BY THE BOARD OF DIRECTORS: MARCH 10, 2014

AMENDED BY THE BOARD OF DIRECTORS: FEBRUARY 12, 2015, MAY 6, 2015, FEBRUARY 11,
2016,
JANUARY 31, 2018 AND MAY 15, 2018

Each member of the board of directors (the “Board”) of Geron Corporation (the
“Company”) who is not an Employee (as defined in the Geron Corporation 2018
Equity Incentive Plan (the “2018 Plan”)) (each, a “Non-Employee Director”) will
be eligible to receive cash and equity compensation as set forth in this Geron
Corporation Non-Employee Director Compensation Policy (this “Policy”). The cash
and equity compensation described in this Policy will be paid or granted, as
applicable, automatically and without further action of the Board to each
Non-Employee Director who is eligible to receive such cash or equity
compensation, unless such Non-Employee Director declines the receipt of such
cash or equity compensation by written notice to the Company.

This Policy, as amended on May 15,2018, is effective on the date of the annual
meeting of the Company’s stockholders held in 2018 (the “2018 Annual Meeting”),
and will remain in effect until it is revised or rescinded by further action of
the Board. Capitalized terms not explicitly defined in this Policy but defined
in the 2018 Plan will have the same definitions as in the 2018 Plan.

1. Cash Compensation.

(a) Annual Retainers. Each Non-Employee Director will be eligible to receive the
following annual retainers for service as (i) a member and/or chairperson of the
Board and (ii) a member or chairperson of a committee of the Board (“Committee”)
set forth below, as applicable.

Board or Committee Type of Retainer* Amount (Per Year) Board Chair $35,000
Member $42,500 Audit Committee Chair $25,000 Member (Non-Chair) $12,500
Compensation Committee Chair $15,000 Member (Non-Chair) $7,500 Nominating and
Corporate Governance Committee Chair $10,000 Member (Non-Chair) $5,000


*

The chairperson of the Board is eligible to receive a retainer for service as
the chairperson and an additional retainer for service as a member of the Board.
The chairperson of each Committee is eligible to receive a retainer for service
as the chairperson, but not an additional retainer for service as a member of
the Committee.

The annual retainers will be paid in arrears in four equal quarterly
installments, earned upon the completion of service in each calendar quarter.
Notwithstanding the foregoing, each person who is elected or appointed to be a
Non-Employee Director or who is appointed to serve on one of the Committees set
forth above or as the chairperson of the Board or one of the Committees set
forth above, in each case other than on the first day of a calendar quarter,
will be eligible to receive a pro rata amount of the annual retainers described
above with respect to the calendar quarter in which such person becomes a
Non-Employee Director, a member of one of the Committees, or the chairperson of
the Board or one of the Committees, as applicable, which pro rata amount
reflects a reduction for each day during the calendar quarter prior to the date
of such election or appointment.

Page 1 of 3

--------------------------------------------------------------------------------



The annual retainers will be paid on a pro-rata basis in arrears after the end
of each quarter in the form of cash, or alternatively, at each Non-Employee
Director’s election in January each calendar year during an open trading window
in the form of fully vested shares of Common Stock issued under the 2018 Plan
based on the Fair Market Value of the Common Stock (as determined in accordance
with the 2018 Plan) on the date the retainer payment would otherwise have been
paid (i.e., the last day of the quarter). An election to be paid in Common Stock
will be applied to each quarter’s payment during the calendar year of such
election.

(b) Expenses. Each Non-Employee Director will be eligible for reimbursement from
the Company for all reasonable out-of-pocket expenses incurred by the
Non-Employee Director in connection with his or her attendance at Board and
Committee meetings.

To the extent that any taxable reimbursements are provided to a Non-Employee
Director, they will be provided in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations and other
guidance thereunder and any state law of similar effect, including, but not
limited to, the following provisions: (i) the amount of any such expenses
eligible for reimbursement during the Non-Employee Director’s taxable year may
not affect the expenses eligible for reimbursement in any other taxable year;
(ii) the reimbursement of an eligible expense must be made no later than the
last day of the Non-Employee Director’s taxable year that immediately follows
the taxable year in which the expense was incurred; and (iii) the right to any
reimbursement may not be subject to liquidation or exchange for another benefit.

2. Equity Compensation. The options described in this Policy will be granted
under the 2018 Plan and will be subject to the terms and conditions of (i) this
Policy, (ii) the 2018 Plan and (ii) the forms of Option Agreements approved by
the Board for the grant of options to Non-Employee Directors under the 2018
Plan.

(a) Initial Grants. Each person who first becomes a Non-Employee Director,
whether through election by the stockholders of the Company or appointment by
the Board to fill a vacancy, automatically will be granted a Nonstatutory Stock
Option to purchase 120,000 shares of Common Stock (a “First Director Option”) on
the date of his or her initial election or appointment to be a Non-Employee
Director. For the avoidance of doubt, the Executive Chairman of the Board will
not be eligible to receive a First Director Option pursuant to this Section
2(a).

(b) Annual Grants. On the date of each annual meeting of the Company’s
stockholders (including the 2018 Annual Meeting), each person who is then a
Non-Employee Director and will be continuing as a Non-Employee Director
following the date of such annual meeting (other than any Non-Employee Director
receiving a First Director Option on the date of such annual meeting)
automatically will be granted a Nonstatutory Stock Option to purchase 70,000
shares of Common Stock (a “Subsequent Director Option”). For the avoidance of
doubt, the Executive Chairman of the Board will not be eligible to receive a
Subsequent Director Option pursuant to this Section 2(b).

Page 2 of 3

--------------------------------------------------------------------------------



(c) Terms of Options.

(i) Exercise Price. The exercise price of each First Director Option and
Subsequent Director Option will be equal to 100% of the Fair Market Value of the
Common Stock subject to such option (as determined in accordance with the 2018
Plan) on the date such option is granted.

(ii) Vesting. Each First Director Option and Subsequent Director Option will
vest and become exercisable as follows:

(A) Each First Director Option will vest and become exercisable in installments
cumulatively as to 33 1/3% of the shares of Common Stock subject to such option
on each of the first, second and third anniversaries of the date of grant of
such option, subject to the Non-Employee Director’s Continuous Service through
such dates.

(B) Each Subsequent Director Option will vest and become exercisable as to 100%
of the shares of Common Stock subject to such option on the earlier of (i) the
date of the next annual meeting of the Company’s stockholders (the “Next Annual
Meeting”) or (ii) the first anniversary of the date of grant of such option,
subject to the Non-Employee Director’s Continuous Service through such dates.
For the sake of clarity, if a Non-Employee Director either (x) does not stand
for reelection at the Next Annual Meeting and is a member of the class of
directors whose term expires at the Next Annual Meeting or (y) otherwise resigns
from the Board effective at or on the date of the Next Annual Meeting and, in
either case, the Non-Employee Director’s Continuous Service terminates at or on
the date of the Next Annual Meeting, then such Non-Employee Director’s
Continuous Service shall be deemed to have continued through the date of the
Next Annual Meeting for purposes of this Policy.

(C) Notwithstanding Sections 2(c)(ii)(A) and 2(c)(ii)(B) above, the vesting of a
First Director Option and Subsequent Director Option will be subject to (i) full
acceleration in the event of a Change in Control and (ii) partial acceleration
in the event of the Non-Employee Director’s termination of Continuous Service by
reason of the Non-Employee Director’s Disability or death pursuant to, and in
accordance with, the 2018 Plan and each Option Agreement.

Page 3 of 3

--------------------------------------------------------------------------------